Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 3/22/21.
	Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 16-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, the limitation “encrypting … based on the pairing identification information” (emphasis added) is confusing in light of the previous limitation “generating, based on the first portion …” (emphasis added).  Since the “encrypting …” limitation is further narrowing the “generating …” limitation, it appears that “the first portion” and “the pairing identification information” are one and the same, especially in 
	In claim 16, the limitation “based on a first portion of first identification information” is recited.  However, it is not clear to which device the “first portion of first identification information” relates to since both first and second devices are recited.  Dependent claims 17-20 fall in view of claim 16.
	In claim 18, the limitation “decrypt the pairing request message” is confusing since in claim 16, the pairing request message was not received as an encrypted pairing request message.
	For purposes of applying prior art, the above-identified indefinite limitations are interpreted to read on the prior art, where applicable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al., Pub. No. US 2011/0072263, (“Bishop”), in view of White et al., Pub. No. US 2015/0089222, (“White”), newly cited, and Dekel, Pub. No. US 2006/0083187, (“Dekel”).
	Regarding independent claim 16, Bishop teaches the claimed limitations “A pairing device as a second device (device 102, Fig. 1), comprising: 
a receiver (Fig. 1, device pairing module 120) configured to receive a pairing request message from a first device, the pairing request message carrying a system key (device 102 receives the communication initiation request including a secret from device 104 or “first device”, see paragraph no. 0042; the “system key” reads on the secret), and the pairing request message being generated by the first device based on a first portion of first identification information (the communication initiation request message is generated by device 104 based on the address or “first portion” of device 102 since the request is sent to device 102 as that term “based on” is broadly construed; the “first identification information” reads on the graphically encoded data 160 shown in Fig. 1, see paragraph no. 0027);
a processor configured to: 
obtain second identification information of the second device, the second identification information including confirmation information; (Fig. 1, device pairing module 120, see also Fig. 6, processor 602; see paragraph no. 0024, “Device pairing module 120 obtains data including both an address of device 102 and a secret”; the “confirmation information” reads on the location information of device 102 as taught in paragraph nos. 0024 and 0018) and  -39-Client Ref No. 2017F0044US Attorney Docket No. 00203.3279.OOUS 
generate a pairing response message based on the system key; (paragraph no. 0044 discloses that a confirmation message is returned to “first device” 104 by device 102 after device 102 verifies that the first device 104 has knowledge of the secret by receiving the secret or “system key” in the communication initiation request from the first device 104 and hence, the confirmation message is “based” on the secret as that term “based” is broadly construed) and
a transmitter configured to transmit the pairing response message to the first device based on the pairing request message” (see, e.g., Fig. 6 for an I/O device 608 a confirmation message to device 104”) as recited in claim 16.
The limitations “to be verified by the first device with a second portion of the first identification information to determine a pairing result” are deemed nothing more than an intended use or purpose and as such, are not given any patentable weight, see MPEP 2103, section IC, entitled “Review the Claims.”
Bishop does not teach the limitations “a system key that is generated by the first device” and “the pairing response message including the confirmation information” as recited in claim 16.
White teaches in Fig. 1 and paragraph no. 0059 that a “first device” 108 sends a pairing request message to a “second device” 107 which includes a nonce.  The nonce is generated by the first device 108.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Bishop by incorporating the teachings of White to detect and prevent replay attacks, as suggested by White in paragraph no. 0059.
Dekel teaches the limitation “the pairing response message including the confirmation information”, see paragraph no. 0056 which discloses “application information included in the pairing accept message (e.g., BD_ADDR_120 and PIN) to authenticate and establish a wireless connection with mobile device 120.”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Bishop and White by incorporating the teachings of Dekel to authenticate and establish a wireless connection with the device to be paired, as suggested by Dekel in paragraph no. 0056.
Regarding claim 18, Bishop teaches “wherein the second identification information comprises pairing identification information” (device address of device 102), and “wherein the processor is configured to decrypt the pairing request message to obtain the system key” (Bishop teaches in paragraph no. 0042 that the device 102 or “second device” may decrypt the communication initiation request message from device 104 or “first device” to obtain the secret or “system key.”).
Bishop does not teach decrypting the communication initiation request message based on the “pairing identification information” or device address of device 102.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Bishop, White, and Dekel by decrypting the communication initiation request message based on the “pairing identification information” or device address of device 102 in order to further increase the security of 
Regarding claim 20, Bishop teaches “wherein the second identification information comprises pairing identification information (device address of device 102) and pairing confirmation information (location of device 102), the confirmation information (location of device 102) being the pairing confirmation information, and wherein the processor is configured to analyze a first specified location of the identification information to obtain the pairing identification information, and analyze a second specified location of the identification information to obtain the pairing confirmation information, the identification information including a plurality of bits of information, the first-9-Application No.16 576.423 Attorney Docket No. 00203.3279.00USspecified location including a first portion of the plurality of bits, and the second specified location including a second portion of the plurality of bits” (see paragraph no. 0024, “Device pairing module 120 obtains data including both an address of device 102 and a secret” and location data of device 102; see also, Fig. 2 which shows an image having the graphically encoded data including the address, secret, and location data).
Claims 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop in view of White and Dekel as applied to claim 16 above and further in view of the NPL document entitled “Bluetooth Security Protocol Analysis and Improvements” by Chi Shing Lee, (“Lee”).

Lee teaches that as part of a Bluetooth pairing process, a slave device (“second device”) encrypts LK_RANDB by using Kinit and sends the encrypted message to the master device (“first device”), see steps 16 and 17 on page 20.  Note that Kinit is generated using the slave device’s own address, see step 6 on page 19.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Bishop, White, and Dekel by incorporating the teachings of Lee to improve the security of the pairing process between the two devices by using encryption thereby keeping the transmitted message confidential and protected from malicious parties.
Regarding claim 19, Bishop teaches “wherein the pairing response message transmitted by the transmitter to the first device” (paragraph no. 0044) but fails to teach that the pairing response message is “encrypted based on the system key.”
B by using Kinit  or “system key” and sends the encrypted message to the master device (“first device”), see steps 16 and 17 on page 20.  The encrypted response includes LK_RANDB which is analogous to a secret.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Bishop, White, and Dekel by incorporating the teachings of Lee to improve the security of the pairing process between the two devices by using encryption thereby keeping the transmitted message confidential and protected from malicious parties.
Allowable Subject Matter
Claims 1 and 3-15 are allowed.
Regarding independent claims 1 and 11, the prior art of record does not teach or suggest the claimed limitations “analyzing the pairing response message based on the system key to obtain the confirmation information; and verifying the confirmation information with the second portion of the identification information to determine a pairing result” as recited in claim 1 and similarly recited in claim 11.
Bishop is the closest prior art of record.  While Bishop teaches pairing two devices using graphically encoded data including device address, secret, and location data, and ending the pairing process with a confirmation message from device 102 to 
Response to Arguments
The 112(b) rejections have been withdrawn in view of applicant’s amendments.
Applicant’s arguments with respect to claim(s) 16 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent that some of the arguments may apply, e.g., those arguments as they relate to Bishop and certain claimed elements in claim 16, those arguments have been fully addressed in the detailed rejection above and any remaining distinctions between Bishop and claim 16 have been addressed with the secondary references, White and Dekel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/W.C.K/
Examiner, AU 2414.


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414